Citation Nr: 0929352	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for swelling of the 
fingers, to include a thumb disorder.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

The Board notes that the issue of entitlement to service 
connection for swelling of the fingers was previously denied 
in a final February 2005 rating decision.  When the Veteran 
submitted a new claim in January 2006, he indicated that he 
wished to apply for service connection for residuals of a 
left thumb surgery.  The RO interpreted this as an 
application to reopen his claim of entitlement to service 
connection for swelling of the fingers, but also included his 
new claim regarding his thumb in the characterization of the 
issue.  The record reflects that the Veteran has a diagnosis 
of left thumb arthritis and had surgery in January 2006.  The 
U.S. Court of Appeals for the Federal Circuit has held that, 
for purposes of determining whether a new claim has been 
submitted under 38 U.S.C.A. § 7104(b), the "factual basis" 
of a service connection claim is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In light 
of the fact that the Veteran now has a thumb disorder in 
addition to swelling of his fingers as alleged in his 
original claim, the Board finds that his claim of entitlement 
to service connection for swelling of the fingers, to include 
a thumb disorder, is more appropriately viewed as a new 
claim.  Id.; see also Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  
 
The Board observes that the issue of entitlement to service 
connection for status post left wrist ganglion cyst excision 
was granted in a May 2009 RO decision.  As such, this issue 
is no longer in appellate status.


FINDING OF FACT

Swelling of the fingers, to include a thumb disorder, is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, and arthritis did not 
manifest within one year of the Veteran's discharge from 
service.


CONCLUSION OF LAW

Swelling of the fingers, to include a thumb disorder, was not 
incurred in or aggravated by the Veteran's active duty 
military service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

In the instant case, the duty to notify was satisfied by way 
of letters sent to the Veteran in February 2006, March 2006, 
and January 2008.  These documents collectively informed the 
Veteran of what evidence was needed to establish the benefit 
sought, what evidence VA would or had already obtained, and 
what evidence the Veteran should provide.  Additionally, the 
March 2006 letter informed the Veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman, supra.  
While the June 2008 letter was sent after the initial 
adjudication in May 2006, the Veteran's claim was 
readjudicated in the May 2009 supplemental statement of the 
case such that the timing defect has been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a readjudication of the 
claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits that is 
being finally decided on this appeal.  The Veteran's service 
treatment records and VA medical records have been obtained.  
In this regard, the Board notes that VA attempted to obtain 
the Veteran's Social Security Administration records, 
however, in August 2008, SSA indicated that they had no 
records in his file.  Additionally, the Veteran was provided 
with a VA examination in September 2008.  Consequently, the 
duty to notify and assist has been satisfied in this appeal.

The Veteran contends that he is entitled to service 
connection for swelling of the fingers, to include a thumb 
disorder, as such is related to his military service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, the Veteran has a current diagnosis of arthritis 
of the left thumb and degenerative joint disease of the left 
first metacarpophalangeal joint.  Therefore, the Board has 
considered whether presumptive service connection for such 
chronic disease is warranted.  However, the record fails to 
show that the Veteran manifested such disease to a degree of 
10 percent within the one year following his service 
discharge in July 1977.  As such, presumptive service 
connection is not warranted for arthritis of the left thumb 
or the left first metacarpophalangeal joint.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that, when taking into account all 
relevant evidence, service connection on a direct basis is 
not warranted for swelling of the fingers, to include a thumb 
disorder.  Initially, the Board points out that the Veteran's 
service treatment records, while showing a soft tissue mass 
around the distal radius, later identified as a ganglion cyst 
for which the Veteran is service-connected, show no 
complaints, treatment, or diagnoses referable to swelling of 
the fingers or a thumb disorder.  The Veteran's June 1977 
separation examination specifically shows the Veteran's 
fingers and thumb to be normal, except for a scar of the 
proximal phalanx of the left 5th finger, which is not at 
issue.

In fact, there is no evidence of record dated any earlier 
than 2004, 27 years after the Veteran's separation from 
service, showing any complaints, treatment, or diagnoses 
referable to any disorder relevant to the fingers or thumb.  
The Veteran's VA treatment records show complaints of 
swelling of the fingers.  Additionally, as indicated 
previously, he has a diagnosis of arthritis of the left thumb 
and left first metacarpophalangeal joint.  The Veteran also 
had surgery on his thumb in January 2006.  Statements from 
coworkers indicate that the Veteran had pain and swelling of 
the fingers and thumb, however, such reflect that they 
witnessed his symptoms beginning in 1999, which is still 22 
years after the Veteran's separation from service.  

A September 2008 report of VA examination noted some swelling 
around the scar of the Veteran's previous ganglion cyst 
excision.  He had full range of motion of all the fingers.  
Grip strength was 4/5 in the left hand.  He could oppose the 
thumb to the tip of all the fingertips.  The examiner noted 
specifically that there was no swelling of the thumb and 
fingers.  The examiner specifically indicated that, regarding 
the issue of swelling of the fingers to include thumb 
injuries, he could find no reference to any of the in the 
Veteran's service treatment records. 

The Board notes that the Veteran has contended on his own 
behalf that the swelling of his fingers, to include a thumb 
disorder, is related to his military service.  While the 
Veteran is competent to testify as to his symptomatology, he 
is not competent or qualified, as a layperson, to render a 
diagnosis or an opinion concerning medical causation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, as there is no competent and 
probative evidence linking the Veteran's swelling of the 
fingers, to include a thumb disorder, to any disease, injury, 
or incident of service, service connection for such disorder 
is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for swelling of the fingers, to include a 
thumb disorder.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for swelling of the fingers, to include a 
thumb disorder, is denied.



____________________________________________
A.	JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


